IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                      June 4, 2002 Session

                   STATE OF TENNESSEE v. RONNIE WATSON

                       Appeal from the Circuit Court for Gibson County
                              No. 15857    L.T. Lafferty, Judge



                  No. W2001-03084-CCA-R3-CD - Filed September 16, 2002


Convicted of aggravated robbery, Ronnie Watson appeals the Gibson County Circuit Court’s denial
of his motion to suppress the statements he gave to a law enforcement officer shortly after the
commission of the crime. We hold that the issue has been waived by Watson’s failure to include it
in his motion for new trial.

                 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JERRY L. SMITH, JJ., joined.

Thomas H. Strawn, Dyersburg, Tennessee, Attorney for Appellant, Ronnie Watson.

Paul G. Summers, Attorney General & Reporter; Braden H. Boucek, Assistant Attorney General;
Garry G. Brown, District Attorney General; and William D. Bowen, Assistant District Attorney
General, for the Appellee, State of Tennessee.

                                             OPINION

               On March 12, 2000, Laura and Bryan Ernest were robbed inside Central Store in
Gibson County, which is owned by Bryan Ernest’s mother. The store was not open for business at
the time. The perpetrator, later identified as the defendant, pointed the pocket of his jacket at the
Ernests in a manner indicating that he may have had a gun inside. He threatened to make the robbery
a “double homicide” if they did not relinquish the money from the store’s cash register. The Ernests
complied, and the perpetrator fled in a silver car.

               Shortly thereafter, the authorities stopped the defendant after they spotted him driving
a silver car with front-end damage at a high rate of speed. He was detained and transported to
Central Store, where the Ernests both identified him as the individual who had robbed them. The
defendant was placed under arrest and transported to the jail.
               Once at the jail, he was questioned by Investigator Sean Shepard. The defendant
admitted that he had committed the crime and claimed he did so to obtain money for his crack
cocaine addiction. He gave Investigator Shepard both a handwritten statement and a recorded
statement.

                After criminal proceedings were initiated, the defendant filed a motion to suppress
these statements. He claimed at the suppression hearing that he did not knowingly, voluntarily, or
intelligently waive his constitutional rights prior to giving the statements.1 The trial court rejected
the defendant’s factual proof and ruled that the statements were admissible.

               At trial, the defendant was convicted of aggravated robbery, theft under $500, and two
counts of assault. He was sentenced as a Persistent Offender to serve 26 years in the Department of
Correction. After the trial court overruled his motion for new trial, this appeal followed.

               The defendant claims in this court that the trial court erred in its ruling that his
confessory statements were admissible. However, he has waived our consideration of this issue.

                 First, the defendant failed to raise the suppression issue in his motion for new trial
as required by Tennessee Rule of Appellate Procedure 3(e) as a predicate to appellate review. The
defendant’s written motion raises only the question of sufficiency of the evidence. At the hearing
on the motion for new trial, the defendant argued that the proof was insufficient to support the
verdict. Defense counsel did mention in his argument at the hearing that the voluntariness of the
statement had been an issue in the earlier proceedings; however, the manner in which he raised this
issue challenged the jury’s finding of sufficient evidence of the defendant’s guilt notwithstanding
the defense evidence that the defendant was not capable of making voluntary statements following
his arrest. Defense counsel specifically requested at the hearing “that the Court grant a new trial
based upon the fact that the evidence is insufficient.” (Emphasis added.) It is by now well settled
that failure to raise an issue relative to evidence admission or exclusion in the motion for new trial
waives that issue for purposes of appellate review. See Tenn. R. App. P. 3(e). Our review of the
defendant’s suppression issue was waived when it was not included in the motion for new trial. See
id.

                Even if we were to construe the defendant’s argument at the hearing on the motion
for new trial to be an oral amendment including the suppression issue as a free-standing basis for
seeking a new trial, the issue nevertheless was waived when the defendant failed to reduce any oral
amendment to writing within 30 days of entry of the order of sentence. See Tenn. R. Crim. P. 33(b);
State v. Christopher D. Lanier, No. W2001-00379-CCA-R3-CD, slip op. at 4 (Tenn. Crim. App.,
Jackson, Feb. 1, 2002).

              Our consideration of the defendant’s suppression issue is waived for two additional
reasons. The defendant’s appellate brief is deficient in citation (1) to the record and (2) to pertinent


       1
           The record does no t contain a written motion to suppress.

                                                          -2-
authority. The Rules of Appellate Procedure require that briefs include “[a] statement of facts,
setting forth the facts relevant to the issues presented for review with appropriate references to the
record.” Tenn. R. App. P. 27(a)(6). The majority of the facts recited in the defendant’s statement
of facts have no corresponding citation to the record. The Rules of Appellate Procedure also require
that citations to authority and references to the record be included in the argument portion of the
brief. Id. at 27(a)(7). The defendant’s brief contains only one citation to authority and none to the
record. Moreover, the solitary citation employed by the defendant supports an assertion of law that
is legally inaccurate. The rules of this court direct waiver of issues not supported by citation to
authorities or appropriate references to the record. See Tenn. R. Ct. Crim. App. 10(b). The issue is
waived for these additional reasons.

              Accordingly, we hold that the suppression issue has been waived. We affirm the
judgment of the trial court.



                                                       ___________________________________
                                                       JAMES CURWOOD WITT, JR., JUDGE




                                                 -3-